DETAILED ACTION
This Action is responsive to the Amendment filed on 02/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “a top side of the housing body is provided with a trench” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “an identifying feature is introduced into the metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination 
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer,” “a top side of the housing body is provided with a trench,” and “an identifying feature is introduced into the metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a non-metallic coating” and Claim 10, which depends from Claim 1, recites “a third section which is transverse or perpendicular to the emission side.” Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The scope of the claimed invention that includes the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “a top side of the housing body is provided with a trench” as recited in Claim 1 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of “a top side of the housing body is provided with a trench” and “an identifying feature is introduced into the metal 
The scope of the claimed invention that includes the claimed combination of “a non-metallic coating is applied to a side of the metal layer,” “a top side of the housing body is provided with a trench,” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10, which depends from Claim 1, was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes “a top side of the housing body [that] is provided with a trench” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
Claims 2-4, 6-9, and 11 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to the claims’ dependency to Claim 1.

Allowable Subject Matter
Claims 14-18 are allowed.


Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
Applicant argues [Drawing Objection]:
Applicant argues that the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “a top side of the housing body is provided with a trench” as recited in Claim 1 are shown in FIG. 2 and FIG. 6, and one skilled in the art would understand how the combination may be formed based on the figures and the associated disclosure in the Specification. 
Examiner responds [Drawing Objection]:
Examiner respectfully disagrees. The drawings must show every combination of features of the invention specified in the claims.
Applicant argues [Drawing Objection]:
Applicant argues that the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 are shown in FIG. 2 and FIG. 7 and one skilled in the art would understand how the combination may be formed based on the figures and the associated disclosure in the Specification. 
Examiner responds [Drawing Objection]:
Examiner respectfully disagrees. The drawings must show every combination of features of the invention specified in the claims. 
Applicant argues [Drawing Objection]: 
Applicant argues that the claimed combination of “a top side of the housing body is provided with a trench” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 are shown in FIG. 6 and FIG. 7 and one skilled in the art would understand how the combination may be formed based on the figures and the associated disclosure in the Specification.
Examiner responds [Drawing Objection]:
Examiner respectfully disagrees. The drawings must show every combination of features of the invention specified in the claims.


Applicant argues that the claimed combination of “a non-metallic coating is applied to a side of the metal layer,” “a top side of the housing body is provided with a trench,” and “an identifying feature is introduced into the metal layer” as recited in Claim 1, shown in FIG. 5, FIG. 6, and FIG. 7 and one skilled in the art would understand how the combination may be formed based on the figures and the associated disclosure in the Specification.
Examiner responds [Drawing Objection]:
Examiner respectfully disagrees. The drawings must show every combination of features of the invention specified in the claims.
Applicant argues [Drawing Objection]:
Applicant argues that the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10, which depends from Claim 1, as shown in Fig. 4 and FIG. 5 and one skilled in the art would understand how the combination may be formed based on the figures and the associated disclosure in the Specification.
Examiner responds [Drawing Objection]:
Examiner respectfully disagrees. The drawings must show every combination of features of the invention specified in the claims.
Applicant argues [112(a)]:
Applicant argues that the claimed combination of “a top side of the housing body [that] is provided with a trench” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 as shown in FIG. 4, FIG. 5, and FIG. 6 and one skilled in the art would understand how the combination may be formed based on the figures and the associated disclosure in the Specification.
Examiner responds [112(a)]:
Examiner respectfully disagrees. The Specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains to make and use the same. The claimed combination was not properly described in the application as originally filed to convey what specific limitations are being relied upon for patentability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        


/ANTONIO B CRITE/Examiner, Art Unit 2817